Name: Commission Regulation (EEC) No 385/83 of 17 February 1983 amending for the fifth time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/8 Official Journal of the European Communities 18 . 2 . 83 COMMISSION REGULATION (EEC) No 385/83 of 17 February 1983 amending for the fifth time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 11 (8) thereof, Whereas Commission Regulation (EEC) No 3172/80 (3), as last amended by Regulation (EEC) No 3249/82 (4), laid down that only olive oil put up in immediate containers with a net content of five litres or less qualified for consumption aid ; Whereas, in response to the demand from Greek consumers, Greek undertakings normally use contai ­ ners larger than those referred to above ; whereas such containers currently account for most of the packaged olive oil consumed in Greece ; whereas, in order to allow a gradual change of Greek buying habits, consumption aid should therefore be extended, until 31 October 1983 , to oil put up in that country in containers with a net content not exceeding 20 litres ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3172/80 is hereby amended as follows : 1 . In Article 6 ( 1 ) :  '31 December 1982' is replaced by '31 October 1983 ', in the second subparagraph ;  the following subparagraph is added : 'The provisions of Article 1 2 (2), (3) and (4) shall apply in Greece until 31 October 1984 also for containers of a net content of at least five litres but not exceeding 20 litres .' 2 . In Article 6a (3) ' 31 December 1983' is replaced by '31 October 1984'. i Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No L 331 , 9 . 12 . 1980 , p. 27 . 4 OJ No L 341 , 3 . 12 . 1982, p. 10 .